Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MATTHEW DAVID on 2/11/21.
The application has been amended as follows (all previous claims are replaced with the below set of claims):
IN THE CLAIMS:
1.	(Currently Amended)  A wheel of a vehicle, comprising:
a rim;
a hub portion; 
at least two consecutive spokes connecting the hub portion to the rim; 
a first and second latching lug;
a spring element configured to provide a force in a circumferential direction of the wheel; and
a predominantly flat covering element which at least partially covers at least one spoke intermediate space between the at least two consecutive spokes, wherein
the covering element is held on to the at least two consecutive spokes by the first and second latching lugs,  
at least one of the first or second latching lugs are deflected by the spring element in a direction opposing the other latching lug, and
at least one of the first or second latching lugs are disposed circumferentially within radial edges of the covering element.

2.	(Original)  The wheel as claimed in claim 1, wherein 



3.	(Original)  The wheel as claimed in claim 1, wherein 
the covering element is held in a force-fitting manner on the wheel via a spring ring extending over the circumference on that side of the spokes which faces the vehicle, and
the spring ring itself is connected in a form-fitting manner to the covering element.

4.	(Original)  The wheel as claimed in claim 1, wherein 
the covering element is held in a form-fitting manner on the spokes, on the rim and/or on the hub portion.

5.	(Currently Amended)  The wheel as claimed in claim 2, wherein 
the covering element is further held on the rim and/or on the hub portion by a clip connection.

6.	(Original)  The wheel as claimed in claim 5, wherein 
the clip connection comprises at least two fastening clips which, for their part, are arranged on the side facing the vehicle, as viewed in the installed state of the covering element, and are part of the plastics layer produced in the insert molding process.

7.	(Currently Amended)  The wheel as claimed in claim 6, wherein 
the fastening clips each comprise at least one fastening leg which is oriented at least approximately in the axial direction of the wheel in a manner protruding from the flat covering element and at least approximately in the direction of the bisector or the line of symmetry of the spoke intermediate space and on which the first or second latching lug for latching in at an edge, which faces the vehicle, of the respective spoke is arranged.

8.	(Canceled)  

9.	(Original)  The wheel as claimed in claim 5, wherein 


10.	(Original)  The wheel as claimed in claim 5, wherein 
at least one contact rib which supports the covering element on the wheel is arranged axially from the flat covering element on the side thereof which faces the vehicle.

11.	(Original)  The wheel as claimed in claim 1, wherein 
the covering element comprises an opening which ensures access to an air valve of a tire. 

12.	(Original)  The wheel as claimed in claim 1, wherein 
at least one orientation rib protrudes axially from the flat covering element on the side facing the vehicle and ensures a distance between the edges of the flat covering element and components adjacent thereto.

13.	(Previously Presented)  The wheel as claimed in claim 1 , wherein 
at least one orientation rib protrudes axially from the flat covering element on the side facing the vehicle and ensures a distance between the edges of the flat covering element and components adjacent thereto.

14.	(Original)  The wheel as claimed in claim 1, wherein 
at least one contact rib which supports the covering element on the wheel is arranged axially from the flat covering element on the side thereof which faces the vehicle.

15.	(Original)  The wheel as claimed in claim 9, wherein 
at least one contact rib which supports the covering element on the wheel is arranged axially from the flat covering element on the side thereof which faces the vehicle.

16.	(Original)  The wheel as claimed in claim 15, wherein 
the covering element comprises an opening which ensures access to an air valve of a tire. 


a rim;
a hub portion; 
at least two consecutive spokes connecting the hub portion to the rim; 
a spring ring;
a spring element;
a first and second fastening clip; and
a predominantly flat covering element which at least partially covers at least one spoke intermediate space between the at least two consecutive spokes, wherein
the covering element is held in a force-fitting manner on the wheel via the first and second fastening clips  and the spring ring extending over the circumference on that side of the at least two consecutive spokes which faces the vehicle,
the spring ring itself is connected in a form-fitting manner to the covering element, 
at least one of the first or second fastening clips is  additionally prestressed in a  circumferential direction of the wheel opposing the other fastening clip by the spring element, and
at least one of the first or second fastening clips are disposed circumferentially within radial edges of the covering element .

Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SCOTT A BROWNE/
Examiner, Art Unit 3617